Citation Nr: 1648425	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  12-14 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Board previously considered this matter in November 2014, at which time it was remanded for additional development.  

The Veteran testified at a Decisions Review Officer (DRO) hearing in June 2012 and before the Board at a hearing held at the RO in April 2013.  Transcripts of these hearings are of record. 

An appeal was also perfected on the issue of service connection for tinnitus; however, this claim was granted in a February 2015 rating decision.  Therefore, that issue is no longer in appellate status.



FINDINGS OF FACT

The Veteran's current bilateral hearing loss did not manifest during service, or to a compensable degree within one year after active duty, there was no continuity of symptomatology, and the current disability is not otherwise the result of a disease or injury in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112(a), 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran was provided full notice with regard to his service connection claim in December 2011, prior to the initial adjudication.  Further, all identified, available records have been obtained, as directed in the prior remand.

VA provided a VA audiological examination in January 2012 to determine the nature and etiology of the Veteran's hearing loss.  In November 2014, the Board remanded for a new VA audiological examination.  This second examination was conducted in January 2015.  The new examiner provided a medical opinion with consideration of all pertinent evidence.  Significantly, she reviewed the claims file and took into account the Veteran's hearing evaluations during and after service, and cited relevant medical literature to support her conclusions.  We find the examiner's opinion to be adequate and there is no argument to the contrary.

VA has satisfied its duties to inform and assist.  There is no additional notice or assistance that would be reasonably likely to aid in substantiation of the claim.  See 38 U.S.C.A. § 5103A(a)(2) (West 2014) (VA has no duty to provide assistance, if no reasonable possibility exists that it would aid in substantiating the claim).

II.  Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A nexus between a current disability and an in-service injury or event may be established by evidence of continuity of symptomatology, if the condition is a chronic disease enumerated under 38 U.S.C.A. § 1101.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Sensorineural hearing loss is considered an organic disease of the nervous system, and as such is an enumerated chronic disease.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. §§ 3.307, 3.309.

The auditory threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  It is not necessary to meet these criteria for a hearing loss disability during service to warrant service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

In this case, the evidence shows a current diagnosis of sensorineural hearing loss, with puretone thresholds of 40 decibels at above at the 3000 and 4000 Hertz levels, for both ears.  A hearing loss disability for VA purposes is shown.  

The Veteran believes that his current hearing loss is the result of hazardous noise exposure in the Navy.  He reported constant exposure to extreme engine noise and other loud equipment while working as an electrical mechanical repairman in the engine room of the USS Mississippi.  See November 2011 statement; June 2012 DRO hearing transcript; April 2013 Board hearing transcript.  These reports of military noise exposure are consistent with the Veteran's military occupational specialty of electrical/mechanical equipment repairman in the Navy.  See DD 214.  Therefore, hazardous noise exposure is conceded.  The remaining element is whether the Veteran's current hearing loss is due to his military noise exposure.


The Veteran has stated that his symptoms of bilateral hearing loss began in service and have continued to the present.  See November 2011 statement; June 2012 DRO hearing transcript; April 2013 Board hearing transcript.  He is competent to report his observable symptoms and history, including when he first perceived hearing difficulties; and such reports must be considered.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Nevertheless, he is not competent to assess the actual nature or threshold level of his hearing impairment, as this diagnosis requires objective testing and medical expertise for interpretation.  Id.; 38 C.F.R § 3.385.  

The Veteran's September 1976 entrance examination shows the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
5
LEFT
10
5
0
0
0

His August 1980 separation examination shows the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
10
10
LEFT
10
5
5
10
10

These findings reflect that the Veteran's hearing was within normal levels at both entrance and separation.  They also reflect a positive shift in threshold levels.

VA requested a medical opinion as to whether the Veteran's current hearing loss is related to his military noise exposure.  See January 2015 VA examination.  The VA examiner opined that the Veteran's bilateral hearing loss is less likely as not caused by or the result of an event in military service.  In her rationale, the examiner noted that the entrance and separation examinations showed normal hearing bilaterally.  She acknowledged that, for both ears, the evidence shows a permanent positive threshold shift during service; nevertheless, the shift was not significant.  In this regard, the examiner cited literature that defines a significant threshold shift as one of 15 decibels or more.  Such threshold shift is not shown for the Veteran.

Furthermore, the examiner explained that the current medical literature suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  She also cited conclusive scientific studies showing that the most pronounced effects of a given noise exposure on pure-tone thresholds are measurable immediately following the exposure.  In sum, the examiner concluded that, given normal hearing at discharge and no significant shift in thresholds from entrance to separation, the Veteran's current hearing impairment is less likely as not caused or aggravated by military noise exposure.

Based on the above, the Board finds that service connection for bilateral hearing loss is not warranted on either a presumptive or direct basis.

Although the Veteran has stated that his hearing loss disability started in service, this statement is not consistent with the medical evidence.  Significantly, his audiological examination at separation reflects hearing within normal levels, so does a mid-service September 1978 audiogram.  These medical records are more probative than the Veteran's lay statement that his hearing loss began in service.  As already stated, he is not competent to diagnose an actual hearing loss disability. 

In sum, the most probative evidence shows that the Veteran's current hearing loss did not manifest during service or to a compensable degree within one year after his service discharge, or by August 1981, and there was no continuity of symptomatology.  As such, service connection is not warranted on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Similarly, the evidence fails to establish a causal nexus between the Veteran's in-service noise exposure and his current hearing loss disability.  Rather, a VA medical examiner considered this matter and concluded that the Veteran's hearing loss is less likely than not related to his military noise exposure.  The examiner explained that the evidence did not show a significant threshold shift in service.  Furthermore, she cited medical literature showing that a delayed onset of hearing loss due to hazardous noise exposure is extremely unlikely.  There is no evidence that contradicts the examiner's opinion.  Although the Veteran has stated that his hearing impairment began in service, he is not competent to establish an actual nexus.  In addition, his separation examination show hearing within normal levels.

In sum, the most probative evidence shows that the current hearing loss was not incurred or aggravated by in-service injury or disease.  The preponderance of the evidence is against service connection, the benefit-of-the-doubt-doctrine does not apply, and the claim must be denied.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


